Citation Nr: 1117142	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1983 as a Cadet at the United States Coast Guard Academy, and from February 1989 to April 1995 with the United States Army.  He served in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Newark RO.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a prostate disorder, including chronic prostatitis status post transurethral resection of the prostate (TURP) and a disorder which causes human seminal plasma hypersensitivity in his spouse.  He has testified to the onset of urinary frequency and obstruction symptoms that began after his service in the Persian Gulf War in 1993, which he self-treated with cranberry juice and became progressively worse over time.  His spouse reports the onset of burning and pain sensations stemming from sperm contact following his return from the Persian Gulf in 1993.

The Veteran's testimony regarding in service onset of urinary symptoms conflict with his denial of "[f]requent or painful urination" symptoms on service examinations in May 1993 and March 1995.  Furthermore, his June 2005 application for VA compensation (VA Form 21-526) reports the onset of his spouse's human seminal plasma hypersensitivity in 1995, which conflicts with her recollection of events.

The Veteran has also provided inconsistent testimony before the RO (April 2008) and the undersigned (January 2011) as to his first postservice treatment for urinary symptoms.  In this case, the only provider of treatment the Veteran can recall for his prostate problems is Coastal Urology Associates, for which he authorized VA to obtain records of this treatment since January 2001.  See VA Form 21-4142 for Coastal Urology Associates received June 2005.

The earliest record received from Coastal Urology Associates, dated October 2001, reflects a history that the Veteran underwent a cystoscopy in March 2000.  Thus, the record does not contain all relevant treatment records from this facility.  Given the conflict of lay evidence, and the obvious relevance of treatment records for prostate symptoms earlier in time to the Veteran's separation from service, the Board remands this claim to assist him in obtaining complete treatment records from Coastal Urology Associates.

The Board next notes that, in an examination report dated October 2005, a VA examiner provided opinion that the Veteran's urinary tract symptoms and prostatitis "appear to be directly related to his Gulf War experience."  Unfortunately, this opinion contains little, if any, evidentiary value as the VA examiner provided no rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record). 

In an addendum dated July 2006, the October 2005 VA examiner opined that the Veteran had a known clinical diagnosis of chronic prostatitis, but that it was not known whether he had chronic bacterial prostatitis or chronic prostatitis/chronic pelvic pain syndrome.  The examiner explained that the spousal complaint of burning sperm was an allergic medical condition of the spouse and not a medical condition involving the Veteran.  Unfortunately, the VA examiner did not provide any further comment regarding the prior opinion as to whether the Veteran's prostate disorder was related to his Gulf War experiences.

An April 2008 opinion from Dr. M.S.T. includes an impression that the Veteran had abnormal urologic issues for a 43 year old male.  This examiner opined that it was "very reasonable" to think that such symptoms were related to the Persian Gulf War.  Notably, Dr. M.S.T. based this assessment upon a conversation with the October 2005 VA physician, who reportedly still believed that the Veteran's urinary tract symptoms and prostatitis were related to his Gulf War "activities and exposures."

Additional evidence in this case includes several medical treatise articles.  One article suggests that seminal plasma hypersensitivity may present as burning semen syndrome in a subpopulation of Gulf War couples.  Another article reports that findings from the Gulf War Research Advisory Committee noted that returning male veterans and their female partners reported a painful burning reaction to seminal fluid.

Two additional articles reflect that the causes of chronic prostatitis may be difficult to determine, but that chronic prostatitis usually affected men in their early 40's.  This article listed 13 separate conditions as possible causes of chronic prostatitis.

In contrast, the Secretary issued a notice in April 2011 regarding its most recent determination concerning which illnesses are entitled to a presumption of service connection pursuant to the Persian Gulf War Veterans Act of 1998, as based upon findings by the Institute of Medicine of the National Academy of Sciences (NAS)in Gulf War and Health, Volume 4: Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update of Health Effects of Serving in the Gulf War (Volume 8).  

Specific to this case, it was reported that the NAS update committee concluded that there was inadequate or insufficient evidence to determine whether an association exists between Gulf War deployment and specific conditions of the genitourinary system, and that there was limited or suggestive evidence of an association between Gulf War deployment and hospitalization for genitourinary diseases.  Accordingly, the Secretary determined that a presumption of service connection for genitourinary conditions was not warranted.

Overall, the Board finds that the medical evidence of record is insufficient to decide this case.  As such, the Board remands this case for additional medical opinion which is based upon review of the claims folder and any pertinent medical treatise information.  38 U.S.C.A. § 5103A(d).

The Board further notes that, on September 29, 2010, VA revised the provisions of 38 C.F.R. § 3.317 (which pertains to compensation for certain disabilities due to undiagnosed illness) to add nine presumptive infectious diseases as well as a table identifying potential complications of these disease processes.  See 75 Fed. Reg. 59968 (Sept. 29, 2010).  On remand, the Veteran should be advised of these potentially relevant changes in law.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a copy of the current version of 38 C.F.R. § 3.317 which includes liberalizing provisions added by 75 Fed. Reg. 59968 (Sept. 29, 2010).

2.  Assist the Veteran in obtaining complete medical records from Coastal Urology Associates, which includes all records prior to October 2001 and any records subsequent to April 2005.

3.  Obtain complete clinical records of the Veteran's treatment for prostate disorder within the East Orange, New Jersey, VA Health Care System since January 2009.

4.  Schedule the Veteran for an examination by a urologist to determine the nature and probable etiology of his prostate disorder(s).  The claims folder and a copy of this remand must be provided to the examiner for review.  All necessary testing should be accomplished.  Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

      a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed chronic prostatitis is causally related to event(s) in service, to include his exposures while serving in the Persian Gulf War; and

      b) identify whether the Veteran manifests a sperm abnormality responsible for seminal plasma hypersensitivity in his spouse and, if so, identify the disorder and provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder is causally related to event(s) in service, to include his exposures while serving in the Persian Gulf War; OR alternatively,

	c) If any symptoms related to the sperm abnormality (if existing) cannot be attributed to a known clinical diagnosis, the examiner should be requested to determine whether the Veteran manifests any signs or symptoms of an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The Board notes that disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered "chronic."

      In providing these opinions, the examiner is requested to address the Veteran's contentions of toxic exposure during service and reference any available medical literature pertinent to the subject matter at hand, including the medical treatise materials and April 2011 notice issued by the Secretary (summarized in the body of this remand).  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide the reason(s) why such an opinion would be speculative.

5.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

